IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-487-CV



LYLES HOUSTON,

	APPELLANT

vs.



HELEN BRADY, INDIVIDUALLY AND AS NEXT FRIEND OF HUNTER HOUSTON,
A MINOR, AND LOUISA HOUSTON, A MINOR,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 92-17106-A, HONORABLE JOSEPH H. HART, JUDGE PRESIDING

 


PER CURIAM

	The parties have filed a joint motion to dismiss this cause as the parties have
settled.  The motion is granted.  Tex. R. App. P. 59(a)(1)(A).
	The judgment of the trial court is vacated and the cause is dismissed.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Judgment Vacated and Cause Dismissed on Joint Motion
Filed:  March 30, 1994
Do Not Publish